 1   Sara B. Brody (Bar No. 130222)
     sbrody@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, California 94104
     Telephone: (415) 772-1200
 4
     Matthew J. Dolan (Bar No. 291150)
 5   mdolan@sidley.com
     SIDLEY AUSTIN LLP
 6   1001 Page Mill Road, Building 1
     Palo Alto, CA 94304
 7   Telephone: (650) 565-7000

 8   Robin Wechkin (admitted pro hac vice)
     rwechkin@sidley.com
 9   SIDLEY AUSTIN LLP
     701 Fifth Avenue, Suite 4200
10   Seattle, Washington 98104
     Telephone: (206) 262-7680
11

12   Attorneys for Defendants

13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16
      IN RE NEKTAR THERAPEUTICS                 )   Case No. 4:18-cv-06607-HSG
17    SECURITIES LITIGATION                     )
                                                )   CLASS ACTION
18                                              )
                                                )   STIPULATED REQUEST AND
19                                              )   [PROPOSED] ORDER FOR CHANGE OF
                                                )   BRIEFING SCHEDULE
20                                              )
                                                )
21                                              )
                                                )
22                                              )
                                                )
23                                              )
                                                )
24                                              )
25

26

27

28

              STIPULATED REQUEST AND [PROPOSED] ORDER FOR CHANGE OF BRIEFING SCHEDULE
                                       CASE NO. 4:18-CV-06607-HSG
 1         Plaintiffs and Defendants stipulate to the following. Plaintiffs are Oklahoma Firefighters

 2   Pension and Retirement System and El Paso Firemen and Policemen’s Pension Fund. Defendants

 3   are Nektar Therapeutics, Howard W. Robin, John Nicholson, Stephen K. Doberstein, Mary

 4   Tagliaferri, Jonathan Zalevsky and Ivan P. Gergel.

 5         WHEREAS:

 6              1.       On May 9, 2019, this Court entered a stipulated order setting a schedule for the filing

 7   of Plaintiffs’ Consolidated Amended Complaint and the briefing of a responsive motion or motions

 8   to dismiss. (ECF No. 52)

 9              2.        Under that schedule, the complaint was due May 15, 2019, the motion to dismiss

10   was due July 3, 2019, the opposition was due August 8, 2019, and the reply was due September 9,

11   2019.

12              3.       Plaintiffs timely filed their Consolidated Amended Complaint on May 15, 2019. In

13   that complaint, Plaintiffs named five new defendants (Nicholson, Doberstein, Tagliaferri, Zalevsky

14   and Gergel) as well as two of the original defendants (Nektar and Robin).

15              4.       Plaintiffs sent service waivers to the five new defendants on June 3, 2019, and the

16   new defendants executed the waivers. Pursuant to the waivers, the new defendants’ response to the

17   Consolidated Amendment Complaint is due August 2, 2019.

18              5.       Plaintiffs’ claims against the five new defendants overlap substantially with

19   Plaintiffs’ claims against the two original defendants.

20              6.       The Court’s and the parties’ interests in economy will be best served if the new

21   defendants and the original defendants brief their motions to dismiss on the same schedule.

22         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and respectfully

23   requested by the parties that the Court amend the operative schedule and adopt the following

24   proposed briefing schedule:

25         1.        All Defendants – both the five new defendants and the two original defendants – shall

26               move to dismiss the Consolidated Amended Complaint by August 2, 2019.

27         2. Plaintiffs shall file papers in opposition to Defendants’ motion(s) by September 13, 2019.

28         3. Defendants shall file reply papers in support of their motion(s) by October 15, 2019.
                                                       1
                 STIPULATED REQUEST AND [PROPOSED] ORDER FOR CHANGE OF BRIEFING SCHEDULE
                                         CASE NO. 4:18-CV-06607-HSG
 1        IT IS SO STIPULATED.

 2
     Dated June 10, 2019                    SIDLEY AUSTIN LLP
 3
                                            By: /s/ Sara B. Brody
 4
                                            SARA B. BRODY (130222)
 5                                          sbrody@sidley.com
                                            555 California Street, Suite 2000
 6                                          San Francisco, California 94104
                                            Telephone: (415) 772-1200
 7

 8                                          MATTHEW J. DOLAN (291150)
                                            mdolan@sidley.com
 9                                          1001 Page Mill Road, Building 1
                                            Palo Alto, California 94304
10                                          Telephone: (650) 565-7000
11                                          ROBIN EVE WECHKIN (PHV)
12                                          rwechkin@sidley.com
                                            701 Fifth Avenue, 42nd Floor
13                                          Seattle, Washington 98104
                                            Telephone: (206) 262-7680
14
                                            Attorneys for Defendants
15

16

17   Dated: June 10, 2019                   WAGSTAFFE, VON LOEWENFELDT, BUSCH
                                            & RADWICK LLP
18
                                            By: /s/ Frank Busch_________________
19                                          JAMES WAGSTAFFE (95535)
                                            FRANK BUSCH (258288)
20
                                            100 Pine Street, Suite 725
21                                          San Francisco, CA 94111
                                            Telephone: (415) 357-8900
22                                          Fax: (415) 357-8910
                                            wagstaffe@wvbrlaw.com
23                                          busch@wvbrlaw.com
24
                                            Liaison Counsel for the Class
25

26

27

28
                                               2
             STIPULATED REQUEST AND [PROPOSED] ORDER FOR CHANGE OF BRIEFING SCHEDULE
                                      CASE NO. 4:18-CV-06607-HSG
 1
     Dated: June 10, 2019                   LABATON SUCHAROW LLP
 2
                                            By: /s/ Michael P. Canty
 3
                                            THOMAS A. DUBBS (PHV)
 4                                          MICHAEL P. CANTY (PHV)
                                            CHRISTOPHER J. MCDONALD (PHV)
 5                                          MARISA N. DEMATO (PHV)
                                            140 Broadway
 6                                          New York, New York 10005
                                            Telephone: (212) 907-0700
 7
                                            Facsimile: (212) 818-0477
 8                                          tdubbs@labaton.com
                                            mcanty@labaton.com
 9                                          cmcdonald@labaton.com
                                            mdemato@labaton.com
10

11                                          Attorneys for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
             STIPULATED REQUEST AND [PROPOSED] ORDER FOR CHANGE OF BRIEFING SCHEDULE
                                      CASE NO. 4:18-CV-06607-HSG
 1
                                          [PROPOSED] ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED. except a hearing on the motion to
 4   dismiss will be held on October 17, 2019 at 2:00 p.m.
              6/12/2019
      Dated: ___________,   2019                         ___________________________
 5
                                                         Honorable Haywood S. Gilliam , Jr.
 6                                                       United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
              STIPULATED REQUEST AND [PROPOSED] ORDER FOR CHANGE OF BRIEFING SCHEDULE
                                       CASE NO. 4:18-CV-06607-HSG
 1
                                    LOCAL RULE 5-1 ATTESTATION
 2

 3         I, Sara B. Brody, am the ECF User whose ID and password are being used to file this

 4   Stipulated Request and [Proposed] Order. In compliance with Local Rule 5-1(i)(3), I hereby attest

 5   that the other signatories to this document concurred in the filing of this document.

 6

 7   Dated: June 10, 2019                                 By: /s/ Sara B. Brody
                                                              Sara B. Brody
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
              STIPULATED REQUEST AND [PROPOSED] ORDER FOR CHANGE OF BRIEFING SCHEDULE
                                       CASE NO. 4:18-CV-06607-HSG
